DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 24-31, 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (20130072950).

As to claim 21, Ross discloses: An apparatus (device of figure 7), comprising:(a) an acoustic waveguide (730); (b) an ultrasonic blade (distal end of waveguide is a blade, see paragraph 0008) in acoustic communication with the acoustic waveguide (see figure 7); (c) a liquid dispensing feature (728 and all mechanisms that help deliver the fluid) positioned adjacent to the ultrasonic blade (see figure 7), wherein the liquid dispensing feature is configured to deliver a flow of cooling liquid to the ultrasonic blade (paragraph 0045), wherein the liquid dispensing feature includes a valve (720); (d) a control module (750/770) configured to activate the valve to thereby regulate flow of the 
Ross fails to directly disclose the valve being positioned adjacent to the ultrasonic blade. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the position of the valve to so it was adjacent to the blade since this claimed position of the valve does not change the valves ability to regulate the coolant flow through the coolant delivery tube. Since applicant has not given any criticality to why the position of the valve disclosed has any importance to the function of the claimed device, the Federal Circuit held that, where the only difference between the prior art and the claims was the position of a claimed element and altering the position of that claimed element would not have modified the operation of the device, the claimed device was not patentably distinct from the prior art device because it merely involved the rearrangement of parts. See MPEP 2144. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).


As to claim 24, Ross discloses the invention of claim 21, Ross further discloses: wherein the valve comprises a proportional valve or a variable orifice. Examiner notes the valve is seen as a proportional valve (see paragraph 0045-0046).

As to claim 25, Ross discloses the invention of claim 21, Ross further discloses: wherein the valve comprises an on/off valve that switches between a fully open state 

As to claim 26, Ross discloses the invention of claim 25, Ross further discloses: further comprising an ultrasonic transducer assembly (732) coupled with the acoustic waveguide (see figure 7), wherein the control module is configured to activate the ultrasonic transducer assembly (paragraph 0045), wherein the valve is configured to be in the fully closed state when the ultrasonic transducer assembly is being activated (structured to be closed when cooling is not needed), and wherein the valve is configured to be in the fully open state when the ultrasonic transducer assembly is not being activated (structure to be fully open when transducer is off and dev ice needs to be cooled). See paragraph 0045.

As to claim 27, Ross discloses the invention of claim 21, Ross further discloses: wherein the valve is configured to selectively restrict the flow of the cooling liquid from the liquid dispensing feature onto the ultrasonic blade (paragraph 0045, when valve is closed no fluid comes through).

As to claim 28, Ross discloses the invention of claim 21, Ross further discloses: wherein a distal end of the liquid dispensing feature (see figure below) is located at a position corresponding to a node located at proximal end of blade) associated with ultrasonic vibrations communicated along the acoustic waveguide and the ultrasonic blade. Examiner notes the distal end is seen as the portion indicated in the attached 

    PNG
    media_image1.png
    511
    624
    media_image1.png
    Greyscale

As to claim 29, Ross discloses the invention of claim 21, Ross further discloses: wherein the control module is configured to selectively vary the flow of the cooling liquid through the valve based on a predetermined fluid communication profile (profile stored in controller 770 that reacts to the temperature sensor-reading, see paragraph 0045).

As to claim 30, Ross discloses the invention of claim 21, Ross further discloses: wherein the control module is configured to: (i) monitor at least one feedback condition associated with operation of the ultrasonic blade (temperature, see paragraph 0045), and (ii) regulate flow of the cooling liquid through the liquid dispensing feature in real time based on the at least one feedback condition (see paragraph 0045).



As to claim 33, Ross discloses the invention of claim 30, the currently used embodiment of Ross fails to directly disclose: wherein the control module is further configured to adjust an excursion of the ultrasonic blade in real time based on the at least one feedback condition.
However in another embodiment of Ross (see figure 3), Ross teaches: wherein the control module is further configured to adjust an excursion of the ultrasonic blade in real time based on the at least one feedback condition (see paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify the embodiment shown in figure 7 to analbe the control module to adjust an excursion of the ultrasonic blade in real time based on the at least one feedback condition as taught by the figure 3 embodiment to give the user more control over the blades movements during the procedure and prevent damage to surrounding tissue. 


As to claim 41, Ross discloses the invention of claim 21, Ross further discloses: wherein the fluid source comprises the continuously activated pump (see rejection above), wherein the continuously activated pump is not controlled by the control module (see explanation below). Examiner notes as explained in Ross paragraph 0045, the alternatively, the pump can be controlled via the control module, but this is an option, it is not required for the pump to function. 

Claims 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (20130072950) in view of Houser (20090036914).

As to claim 32, Ross discloses the invention of claim 30, Ross fails to directly disclose: wherein the at least one feedback condition-7-Ser. No. 16/696,296 comprises a frequency slope or a shift associated with ultrasonic vibration of the ultrasonic blade.
In the same field of endeavor, namely ultrasonic cutting devices, Houser teaches a similar device wherein temperature of a blade is determined by a frequency shift of the blade (paragraph 0045 and 0135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the temperature sensor system of Ross with the frequency shift temperature sensor system of Houser because both of these sensor mechanisms have the same purpose of monitoring a certain temperature value then providing an action to regulate the temperature once it reaches a threshold. Simply substituting the temperature sensor mechanism of Ross for the frequency shift temperature sensor system of Houser would yield the predictable result of allowing the device to sense a certain temperature threshold through a shift in the blade frequency and then initiate steps to regulate said temperature once the reading surpassed a 

As to claim 34, Ross discloses the invention of claim 30, Ross fails to directly disclose: wherein the at least one feedback condition comprises an acoustic feedback. Ross does disclose that the device is designed to sense the temperature of the blade and then react with coolant based on the temperature reading (paragraph 0045). 
In the same field of endeavor, namely ultrasonic cutting devices, Houser teaches a similar device wherein an acoustic sensor is used to detect a change in temperature (paragraph 0042) via an acoustic signature of the surgical instrument (paragraph 0045 and 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the temperature sensor system of Ross with the acoustic sensor system of Houser because both of these sensor mechanisms have the same purpose of monitoring a certain temperature value then providing an action to regulate the temperature once it reaches a threshold. Simply substituting the temperature sensor mechanism of Ross for the acoustic sensor mechanism of Houser would yield the predictable result of allowing the device to sense .

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (20130072950) in view of Diamond (5,624,393).

As to claims 21, Ross discloses:  An apparatus (device of figure 7), comprising:(a) an acoustic waveguide (730); (b) an ultrasonic blade (distal end of waveguide is a blade, see paragraph 0008) in acoustic communication with the acoustic waveguide (see figure 7); (c) a liquid dispensing feature (728 and all mechanisms that help deliver the fluid) positioned adjacent to the ultrasonic blade (see figure 7), wherein the liquid dispensing feature is configured to deliver a flow of cooling liquid to the ultrasonic blade (paragraph 0045), wherein the liquid dispensing feature includes a valve (720); (d) a control module (750/770) configured to activate the valve to thereby regulate flow of the cooling liquid through the liquid dispensing feature (paragraph 
Ross fails to directly disclose: (claim 21) a passive fluid source configured to provide the cooling liquid without a pump that is controlled by the control module 
In the same filed of endeavor, namely surgical devices, Diamond teaches that its well-known to introduce fluid from a fluid source and allow gravity to force the flow of the medium being introduced (abstract and col 1 lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fluid flow pump mechanism of Ross that allows the device to apply a force to the fluid to push the fluid through the device, for the gravity fed fluid flow mechanism of Diamond since these mechanisms perform the same function of enabling fluid to flow though a device to a surgical site. Simply substituting one fluid flow means for another would yield the predicable result of allowing fluid to flow thought the device to a target site. See MPEP 2143. Examiner note’s once the combination is made, the control module of ross will still control the fluid flow of the device since the valve is what controls whether the fluid flows or does not flow. Thus, the combination would result in the pump being swapped for the mechanism taught in Diamond which uses gravity. Thus the combined device would have a passive fluid source (760 would be passive since it fluid would only flow via gravity when valve is open) configured to provide the cooling liquid without a pump that is controlled by the control module and the device would not include a pump that is configured to be controlled by the control module.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the position of the valve to so it was adjacent to the blade since this claimed position of the valve does not change the valves ability to regulate the coolant flow through the coolant delivery tube. Since applicant has not given any criticality to why the position of the valve disclosed has any importance to the function of the claimed device, the Federal Circuit held that, where the only difference between the prior art and the claims was the position of a claimed element and altering the position of that claimed element would not have modified the operation of the device, the claimed device was not patentably distinct from the prior art device because it merely involved the rearrangement of parts. See MPEP 2144. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

As to claim 23, the combination of Ross and diamond discloses the invention of claim 21, the combination further discloses: wherein the fluid source comprises the passive fluid source (see explanation above), wherein the passive fluid source is a gravity fed reservoir (will be gravity fed when modified by diamond, see above) that is configured to provide the cooling liquid under influence of gravity without the pump (will not use a pump when pump is substituted for diamonds mechanism).

Allowable Subject Matter
Claims 35-37 and 42-44 are allowed.
No art on record, alone or in combination could be found to teach: (claim 35) wherein the ultrasonic transducer is configured to activate the fluid source or (claim 43) wherein the fluid source includes a deformable body, wherein the handle assembly includes a housing, wherein the housing is configured to provide a mechanical ground, such that the transducer assembly urges the deformable body of the fluid source against the housing in a vibrating fashion when the transducer assembly is activated. The closest art found was Ross (20130072950). As to claim 35, the transducer of Ross is not able to control the fluid source. The fluid source is controlled by a separate and distinct mechanism that does not rely on the transducer at all. Altering this arrangement would fundamental change the operation of the device and eliminate the advantages of the system. As to claim 43, Ross’s device does not have an internal fluid source, nor is the fluid source pressed against the housing when the transducer vibrates. Modifying the device to include this structure would not have been obvious because doing so would fundamentally alter the cooling method. Furthermore, a teaching could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Examiner confirms no rejection was made on claim 36. A typographical error was made in the previous rejection that indicated it was rejected.
Applicant's arguments filed 11/17/2021 have been fully considered. As seen above, an alternate interpretation of Ross has been applied to claim 21 and all claims dependent therefrom.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771